Citation Nr: 0218712	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  99-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for calcific tendonitis 
of the left wrist.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to 
September 1975.

This case comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Oakland, 
California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2002, the Board 
undertook additional development with regard to this case.


FINDING OF FACT

The veteran's calcific tendonitis of the left wrist is 
more likely than not related to his duties in service.


CONCLUSION OF LAW

Service connection for calcific tendonitis of the left 
wrist is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veteran's Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 
 
The claim has been considered on the merits, and well-
groundedness is now no longer an issue.  The veteran was 
provided a copy of the rating decision explaining why his 
claim of service connection for calcific tendonitis of the 
left wrist was denied.  VA has not fully complied with the 
mandates of the VCAA, in that the veteran has not been 
provided a copy of the most recent VA examination report 
and a supplemental statement of the case has not been 
issued.  Nevertheless, the record is sufficient to address 
the claim at issue.  As the veteran is not prejudiced by 
the decision below, further notice would serve no useful 
purpose. 

Background

Service medical records do not document any specific 
injury to the left wrist.  Records from more than two 
decades of active duty service document thousands of hours 
of flight time in planes not equipped with powered 
controls.

A September 1998 VA outpatient treatment record shows that 
the veteran was treated for left wrist pain with a 
hyperflexion injury associated with the use of a 
screwdriver.  It was noted that the veteran had long time 
use of the left wrist flying.  X-rays revealed 
calcification at the distal ulna and carpal joints.  The 
impression was calcific tendonitis.  

In an October 1998 statement, the veteran essentially 
indicated that his left wrist and adjacent hand and arm 
structure were subject to strain and chronic overuse when 
he was a pilot and pilot instructor on active duty.  The 
veteran specifically identified numerous years flying a 
C135B, which he indicated was not equipped with powered 
controls.  He contended that years of continuous 
application of great strength and wrist hyperflexion in an 
un-natural position flying these planes caused calcific 
tendonitis of the left wrist.

On VA examination in November 2002, the veteran reported 
problems with his left wrist for over 25 years.  It was 
noted that during service, he had worked as an air 
refueling instructor and that he frequently had to use his 
left wrist to work a control in a torquing and twisting 
motion.  He reportedly developed pain during service that 
progressively worsened after he left service.  He did not 
recall any other injuries to the wrist.  Physical 
examination revealed no obvious enlargement of the wrist, 
reduced range of motion, mild tenderness across the radial 
dorsum of the wrist, minimal tenderness of the abductor 
pollicis longus musculature and on Finkelstein's 
examination, and with some tenderness in the CMC joint of 
the thumb.  A 1998 diagnosis of calcific tendonitis after 
he had been using a screwdriver was noted.  The examiner 
noted that it was not likely that use of a screwdriver in 
1998 caused calcific tendonitis, as that is usually a 
long-term disease process.  The assessment was left wrist 
strain and calcific tendonitis history.  The examiner 
further commented that the veteran's left wrist condition 
is related to accumulative injury while flying planes.  He 
noted that the veteran has had complaints of wrist pain in 
the radial dorsum of the wrist for over 25 years dating 
back to about 1975, had the pain while flying in the 
service, and noted the onset of the pain with repetitive 
movements during in-flight torquing on his left wrist.  
The VA examiner opined that given the medical history and 
the current examination, it was more likely than not that 
the veteran's left wrist problem is related to service.  
He further noted that calcific tendonitis is a disease 
process of usually many years of onset from injury to 
radiographic presentation.   

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   
Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In accordance with 38 U.S.C.A. § 5107, when after 
consideration of all evidence and material of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the claimed disability is clearly shown.  The 
veteran has a medical diagnosis of calcific tendonitis of 
the left wrist, confirmed by X-ray.  While service medical 
records do not show a specific inservice injury to the 
left wrist, they do document thousands of flight hours as 
a pilot over many years of active duty, a fact entirely 
consistent with the veteran's account of extensive strain 
to the left wrist over a prolonged period of time.  The 
veteran's left wrist calcific tendonitis has now been 
related by a VA physician (who reviewed the file) as more 
likely than not (a standard higher than needed to 
establish service connection) due to his duties as a 
pilot/flight instructor in service.  There is no competent 
(medical) evidence to the contrary. 

All requirements needed to establish service connection 
are met.  Accordingly, service connection for calcific 
tendonitis of the left wrist is warranted. 


ORDER

Service connection for calcific tendonitis of the left 
wrist is granted.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

